J. P. Celebrezze, J.
The issue presented here is whether an independent physician examining workers’ compensation claimants, at the request of the Industrial Commission for the purpose of reporting their medical conditions, is absolutely immune from a civil suit based on his examinations.
In arguing for absolute immunity from civil suit, Dr. McCloud claims that his function of examining the claimants and filing medical reports is that of a witness furnishing testimony at an adjudicatory proceeding and as a quasi-judicial officer. We disagree.
It is a well-established rule that judges, counsel, parties, and witnesses *449are absolutely immune from civil suits for defamatory remarks made during and relevant to judicial proceedings. See Erie County Farmers’ Ins. Co. v. Crecelius (1930), 122 Ohio St. 210; McChesney v. Firedoor Corp. (1976), 50 Ohio App. 2d 49, 51 [4 O.O.3d 28]. This immunity is based on the policy of protecting the integrity of the judicial process. The function of a judicial proceeding is to ascertain the truth. To achieve this noble goal, participants in judicial proceedings should be afforded every opportunity to make a full disclosure of all pertinent information within their knowledge. For a witness, this means he must be permitted to testify without fear of consequences. Freedom of speech in a judicial proceeding is essential to the ends of justice. 1 Harper & James, Law of Torts (1956) 423-426, Section 5.22.
Moreover, independence in decision-making is essential to preserving the integrity of the judicial process. Hence, judges are absolutely immune from civil liability for acts made within their jurisdiction. Bradley v. Fisher (1871), 80 U.S (13 Wall.) 335.
The same considerations underlying the immunity of judges provided the basis for immunity of prosecutors. Thus, prosecutors are considered “quasi-judicial officers” entitled to absolute immunity granted judges, when their activities are “intimately associated with the judicial phase of the criminal process.” Imbler v. Pachtman (1976), 424 U.S. 409, 430. Imbler held that a prosecutor has absolute immunity “* * * in initiating a prosecution and in presenting the State’s case * * Id. at 431. However, “absolute immunity does not extend to a prosecutor engaged in essentially investigative or administrative functions.” Dellums v. Powell (C.A.D.C. 1981), 660 F. 2d 802, 805, and cases cited therein. While performing these functions, he is entitled to only a qualified immunity.
In determining whether the prosecutor’s acts are quasi-judicial as opposed to investigative or administrative, the courts have applied a functional analysis of his activities, rather than simply stating that he is a prosecutor whose status entitles him to absolute immunity. Goldschmidt v. Patchett (C.A. 7, 1982), 686 F. 2d 582, 585.
Applying this functional analysis to the case at bar, we must stress that Dr. McCloud’s potential liability here is not predicated on his furnishing testimony at an adjudicatory proceeding or his submission of a medical report, but rather on the manner in which he conducted his earlier medical examinations of the appellees for the purpose of reporting their medical conditions to the Industrial Commission. Dr. McCloud’s out-of-court physical examinations of appellees are an investigative-medical fact-finding function — not a quasi-judicial function. In performing these examinations, he is not a witness furnishing testimony at a trial. As shown above, absolute immunity is necessary to insure that judges, prosecutors, lawyers and witnesses can perform their respective functions in an adjudicatory proceeding without harassment or fear of consequences. However, since Dr. McCloud’s function of conducting out-of-court physical examinations of claimants is not “intimately associated” with the quasi-judicial phase of the procedures for ap*450plication of benefits under the workers’ compensation law, the reasons for extending absolute immunity to this function are absent.
On the other hand, the claimants have no protection from inadequate medical examinations. Hence, the need for a damage remedy to an injured claimant is essential. Accordingly, we hold that an independent physician examining workers’ compensation claimants, at the request of the Industrial Commission for the purpose of reporting their medical conditions, is not absolutely immune from a civil suit based on his examinations, notwithstanding that his report and testimony at an adjudicatory proceeding are privileged under the doctrine of witness immunity.
The judgment of the court of appeals is affirmed and the cause is remanded to the trial court for further proceedings not inconsistent herewith.

Judgment affirmed.

Celebrezze, C.J., Pryatel and C. Brown, JJ., concur.
W. Brown, Sweeney and Holmes, JJ., dissent.
Pryatel, J., of the Eighth Appellate District, sitting for Locher, J.